Fish, C. J.
1. There having been a verdict in favor of the plaintiff, a motion for a new trial by the defendant, and a judgment overruling the same, to which final judgment no exception was taken, the only exception being to the overruling of a demurrer to the plaintiff’s petition, and the bill of exceptions not having been certified or tendered for certification within the time prescribed by law after the decision complained of, no question is presented which this court has jurisdiction to consider, and the writ of error must be dismissed. Fuller v. Stump, 99 Ga. 316 (25 S. E. 649); Morris v. Dougherty, 132 Ga. 346 (63 S. E. 1114).
2. Exceptions pendente íite, although filed in due time in the trial court, can not be considered by this court when there is no exception to the final judgment rendered in the case. Harrell v. Tift, 70 Ga. 730; Kibben v. Coastwise Dredging Co., 120 Ga. 899 (48 S. E. 330) ; Simmons v. Scarborough, 129 Ga. 125 (58 S. E. 1037). See, as to both points, Lyndon v. Georgia Ry. etc. Co., 129 Ga. 353 (58 S. E. 1047).

Writ of error dismissed.


All the Justices concu/r.